Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1 to 20 are allowed.


EXAMINER’S AMENDMENT
The following is an examiner’s statement of reasons for allowance: Vago, et al. (U.S. pre-grant publication 2012/0094757 A1) generally pertains to matching and inviting players in a networked game.  Jones, et al. (U.S. pre-grant publication 2009/0276703 A1) pertains to giving assistance or suggestions to users in a virtual environment, which could be training software or a video game.  The present claims present virtual world suggestions to multiple groups of online users and generating recommendations based on the relative effectiveness of the matches.  This has the advantage over the prior art of allowing the virtual environment developers or operators to customize the suggestions given to the respective groups of users, customize the criteria for assigning users to respective groups, or customizing different suggestions to different groups of users, or any combination of the aforementioned.  This will allow the users to fine tune the performance of the virtual environment and ensure users get the most positive feedback to ensure their success in the networked game, training software, or other virtual world application.  The examiner respects that the applicants may have different reasons for allowance.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent Publications 2012/0042282 A1 (Wong); 2010/0249636 A1 (Pradeep); 9,486,709 B1 (Lan); 9,307,051 B2 (Chung); 9,272,204 B2 (Gingher); 9,132,349 B2 (Haze); 8,979,651 B2 (Lan); and 8,764,561 B2 (Lan) were cited by the examiner in the parent case.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HOEL whose telephone number is (571)272-5961.  The examiner can normally be reached on M-F 8:00 A.M.-4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715